The Royce Fund Supplement to the Prospectus Dated May 1, 2012 Royce Select Fund I Royce Select Fund II Royce Global Select Long/Short Fund Royce Enterprise Select Fund Royce Opportunity Select Fund Effective January 18, 2013, the following changes are made to the prospectuses for Royce Select Fund I, Royce Select Fund II, Royce Global Select Long/Short Fund, Royce Enterprise Select Fund and Royce Opportunity Select Fund: Fees and Expenses of the Fund The shareholder fee table is replaced with the following: SHAREHOLDER FEES (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases 0.00% Maximum deferred sales charge 0.00% Maximum sales charge (load) imposed on reinvested dividends 0.00% Redemption fee (as a percentage of amount redeemed on shares held for less than 180 days) 1.00% How to Purchase and Sell Fund Shares The How to Purchase and Sell Fund Shares section is replaced in its entirety with the following: How to Purchase and Sell Fund Shares Minimum investments for shares of the Fund’s Investment Class purchased directly from The Royce Fund: Account Type Minimum Minimum initial investment Minimum subsequent investment You may sell shares in your account at any time and make requests By telephone and by mail. Purchase Investment and Service Class Shares (ExcludingRoyce Select Funds) The words “(Excluding Royce Select Funds)” are hereby deleted. The underlined language is hereby added to the following heading: Each Fund’s Service Class, and Investment classes of Royce Pennsylvania Mutual Fund, Total Return, Premier, Special Equity, Opportunity, Micro-Cap and Select Funds: Purchasing Royce Select Fund Shares The above-referenced section is hereby deleted. Early Redemption Fee All references in this section explicitly naming Royce Select Funds are hereby deleted. January 25, 2013
